DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/1/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 14 and 21-27 are rejected under 35 U.S.C. 103 as obvious over WO 2017/030851 to Oletquin in view of USPAP 2012/0099299 to Gorson.
Claims 1, 9  and 21, Oletquin discloses a fabric-based item comprising: a first layer of fabric; a second layer of fabric intertwined with the first layer of fabric, wherein the first and second layers of fabric at least partially surround a pocket; and an electrical component mounted to a conductor in the pocket, wherein the first layer of fabric has an opening that is in overlapping alignment with the electrical component and wherein the second layer of fabric completely overlaps the electrical component (see entire document including [0001], [0005], [0033], [0048]-[0050], [0052], [0053], [0054], [0069]-[0072] and the Figures). 
Regarding the claimed opening, Oletquin discloses the presence of window regions in the first layer of fabric and aligned with the electrical components ([0071] and [0072]). Oletquin discloses that the window regions may be designed to be transparent by any of a variety of techniques including loosely weaving the fabric [0072]. Oletquin does not appear to mention cutting openings in the first layer fabric but Gorson discloses that it is known in the art to cut holes in fabric to allow the fabric to pass light (see entire document including [0016]-[0025]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the first layer of fabric with a cut opening that overlaps the electrical component, to allow the electrical component (e.g. LED) to pass light. 
Claims 2, 10 and 21, a conductive strand of material may pass through the pocket, wherein the electrical component is mounted to the conductive strand [0053]. Plus, it would have been obvious to one having ordinary skill in the art to construct the fabric with any desired circuit configuration, such as claimed, based on the intended use and the required circuit configuration for that intended use.
Claims 3, 11, 21 and 22, an encapsulant in the pocket may encapsulate the electrical component ([0048]-[0050]).
Claims 4, 11 and 26, the encapsulant may comprise a thermoplastic polymer ([0048]-[0050]). Plus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the encapsulant from any suitable encapsulating material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 125 USPQ 416.
Claims 5 and 25, the first layer of fabric has protruding edges that surround the opening and wherein the encapsulant interlocks with the protruding edges (Figure 12). Plus, Gorson discloses that it is known in the art to create an opening in a fabric to allow the fabric to pass light ([0016]-[0025]).  The current specification teaches that cutting a fabric results in the claimed protruding edges. 
Claims 6, 14 and 23, solder electrically couples the electrical component to the conductive strand [0053].
Claims 7, 13 and 27, the electrical component is selected from the group consisting of: a sensor (e.g. optical) and a light-emitting diode [0043].
Claim 8, Oletquin discloses that the fabric may include one or more conductive yarns and/or conductive monofilaments for carrying signals [0053]. Therefore, it would have been obvious to one having ordinary skill in the art to construct the fabric with any desired circuit configuration, such as claimed, based on the intended use and the required circuit configuration for that intended use. 
Claim 24, the first and second fabric layers may be woven together (Figures).

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Regarding claims 1-11, 13 and 14, the applicant asserts that because Gorson discloses cutting holes in a fabric layer with a laser, one skilled in the art would only be able to cut holes through both fabric layers of Oletquin because “that is how laser cutting works.” The examiner respectfully disagrees. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974). The applicant provides no evidence that one skilled in the art would be unable to cut a hole in a first layer of fabric without cutting a hole in a second layer of fabric. The applicant incorrectly asserts that this is how laser cutting works. On the contrary, laser cutting machines cut through as much material as desired/required by varying laser power, cutting speed, and/or laser focal point. 
Regarding claims 21-27, claim 21 requires the first fabric layer have an opening with encapsulant in the opening. The applicant asserts that the applied prior art fails to teach or suggest encapsulant in a fabric opening. The examiner respectfully disagrees. Figure 12 of Oletquin illustrates, and [0054] describes, encapsulant being formed over the upper and/or lower portions of the component and the yarns adjacent the component. Figure 12 clearly shows a component between first and second layers of fabric with the encapsulant surrounding the component and the fabric layers such that the encapsulant is on the outer surfaces of the fabric layers. Therefore, the applied prior art teaches encapsulant in the opening. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789